Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Chan on 8-4-22.

The application has been amended as follows: 

In the claims:

In claim 1, the phrase “wherein the mammal is a rodent;” in line 5 has been changed to the phase “wherein the mammal is a rodent, wherein the model of preterm birth is a rodent corresponds to the mammal used;”.

In claim 9, the phrase “the method according to claim 1.” in line 2 has been changed to the phrase “the method according to claim 1, wherein the model of preterm birth is a rodent model.”.

In claim 17, the phrase “wherein the mammal is a rodent;” in line 5 has been changed to the phase “wherein the mammal is a rodent, wherein the model of preterm birth is a rodent corresponds to the mammal used;”.

Claim 11 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is noted that the phrase “comprising 1) excising the cervix of the mammal through the vagina of the mammal, 2) allowing the mammal to recover, 3) making the mammal pregnant, and 4) injecting lipopolysaccharide (LPS) intrauterinely or intraperitoneally into the mammal” in claims 1 and 17 is interpreted as the method steps are in the order of 1), 2), 3) and 4).  Such order of method steps is free of prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632